Citation Nr: 1545827	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  10-27 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active military service from January 1965 to December 1968.  The Veteran died in July 2011.  The appellant is the Veteran's widow and has been found by VA to be the appropriate substitute in this case.  38 U.S.C.A. § 5121A.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.


FINDING OF FACT

The evidence of record fails to make it at least as likely as not (50 percent or greater) that the Veteran's hepatitis C either began during or was otherwise caused by his military service.


CONCLUSION OF LAW

The criteria for service connection for hepatitis C are not met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the appellant, nor her representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of her claim at this time is warranted. 

The Veteran was also provided a VA examination and an addendum opinion was sought after the Veteran's death (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disabilities and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the appellant, nor her representative, has objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, private treatment records, and Social Security Administration (SSA) records have all been obtained.  The Veteran requested a Board hearing before his death in June 2010.  The appellant was scheduled for a hearing on June 24, 2015 before the Board; however, she failed to attend the hearing and has not provided good cause for her absence.  As such, the hearing request is considered to have been withdrawn.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the appellant in adjudicating this appeal.

Service Connection 

When, as here, a Veteran had a claim pending at the time of his death, his surviving spouse may be paid periodic monetary benefits to which he was entitled at the time of his death, and which were due and unpaid, based on existing ratings or decisions or other evidence that was on file when he died.  38 U.S.C.A. § 5121A; 38 C.F.R. § 3.1000; Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).  Although the appellant's substitution claim is separate from the claim that the Veteran filed prior to his death, it is "derivative of" the Veteran's claims and the appellant takes the Veteran's claims as it stood on the date of his death.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996).  As noted, the appellant is the Veteran's surviving spouse and has been found by VA to be the appropriate substitute in this case.  38 U.S.C.A. § 5121A.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Generally, certain chronic diseases may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  Hepatitis C is not a qualifying chronic disease under 38 C.F.R. § 3.309(a).

The Veteran sought service connection for hepatitis C in April 2008, which was denied by a December 2008 rating decision.  He has asserted that he received tattoos, handled injured patients, and underwent medical treatment, but he did not know if he had received blood transfusions.  He also admitted to intravenous drug use during his service.  In June 2010, he further asserted receiving immunizations during induction and prior to deployment and being exposed to blood during his official work duties and during a motor vehicle accident.  However, he admitted that after his separation from service he had received many tattoos and experimented with various drugs.  While he denied intravenous use, he admitted to intranasal use.

Medically recognized risk factors for hepatitis C include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine abuse, high-risk sexual activity, accidental exposure while a health care worker, and various percutaneous exposures such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes, or razor blades.  See Veterans Benefits Administration (VBA), Director Bulletin, 211B (98-110) (Nov. 30, 1998).

A VA Fast Letter (FL) issued in June 2004 (FL 04-13, June 29, 2004) identified several "key points" that include the fact that hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).  Another key point was the fact that hepatitis C can potentially be transmitted with the reuse of needles for tattoos, body piercings, and acupuncture.  It was concluded, that although transmission with air gun injectors is biologically possible, there is no scientific evidence documenting such transmission and that the large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992 and injection drug use.

The Veteran's STRs do not document any complaints, treatment, or diagnosis of hepatitis C.  He received a series of vaccinations in 1965.  At his entrance examination, no tattoos were noted, but by his separation examination in December 1968, he had received tattoos.  While STRs do document a motor vehicle accident that involved lacerations, the Veteran undergoing hand surgery, and treatment for a psychophysiological gastrointestinal disorder, there is no documentation that the Veteran underwent any blood transfusions.  In addition, at his separation examination, he denied having joint complaints or jaundice, typical symptoms of hepatitis C.

The board notes that the Veteran submitted claims for service connection in June 1975 and July 1999.  However, neither of these claims was for hepatitis C.  In fact, post-service records do not document any symptoms, complaints, or treatment for hepatitis C until April 2002, when he was first diagnosed with hepatitis C.  At the time, he reported that he was told five years previous, approximately in 1997, that he had abnormal liver function.  He also admitted to a history of intravenous drug use but denied sharing needles.  In December 2007, the Veteran's physician felt that his hepatitis C was likely from intravenous drug use in the 1980s.

In November 2008, the Veteran was afforded a VA examination.  He reported multiple hepatitis C risk factors such as intravenous drug use, intranasal drug use, and multiple tattoos.  He reported no known history of blood transfusions.  While he reported working in a German hospital and being around bloody items, there was no clear-cut history of exposure.  After reviewing the Veteran's claims file, interviewing the Veteran, and conducting a physical examination, the examiner was unable to state whether the Veteran's hepatitis C was due to drug use or tattoos without resorting to speculation and offered no opinion regarding the etiology of the Veteran's hepatitis C.

After the Veteran's death, a VA examiner reviewed the Veteran's claims file in October 2013.  The examiner noted that the Veteran's STRs did not indicate any blood transfusion or liver tests.  While the Veteran had stomach complaints during his service, the examiner noted that his complaints were not suggestive of hepatitis.  The examiner noted that the Veteran's medical records documented a history of intravenous drug use and a history of intranasal cocaine use.  A 1976 VA examination also did not mention any hepatitis symptoms or diagnosis.  The examiner opined that the Veteran's hepatitis C was less likely than not incurred in or caused by his active service.  The examiner reported that there was nothing suggestive or worrisome for hepatitis C exposure or illness contained in the Veteran's STRs.  The examiner noted that while the Veteran did have a tattoo, this was not a significant concern for hepatitis C unless it was given in prison or other high-risk situation.  The examiner reported that the Veteran's strong risk factors included previous intravenous drug use and intranasal drug use, and that the risk that the Veteran acquired hepatitis C during military service would be very small.

Based on the foregoing, the Board is unable to attribute the Veteran's hepatitis C to his military service.  Within the context of the service records and other evidence presented, the Board finds that the competent and credible medical evidence indicates the Veteran's hepatitis C was most likely contracted as a result of his intravenous and intranasal drug use, which is consistent with the opinions of the Veteran's physician and the October 2013 VA examiner.

Despite the Veteran's assertions that the most likely source for his infection was one of the many theories he presented, the medical evidence of record simply does not support his contentions.  The medical opinions rest on the objectively documented and known risk factors for hepatitis C exposure, that is, the Veteran's post-service intravenous and intranasal drug use, as opposed to the theoretically possible risk factors he suggested.  Neither the Veteran, nor the appellant, has provided a medical opinion to the contrary.   Indeed, the Veteran's own physician felt that the most likely cause of his hepatitis C was his intravenous drug use in the 1980s, well after his separation from service.

Consideration has been given to the Veteran's assertion that his hepatitis C was incurred in or caused by his active service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, the etiology of an infection disease, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Hepatitis C is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that examinations and testings are needed to properly assess and diagnose hepatitis C.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

That is, although the Board readily acknowledges that Veteran and appellant are competent to report perceived symptoms of hepatitis C, neither has been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that either the Veteran or appellant received any special training or acquired any medical expertise in evaluating infectious diseases.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

As such, the criteria for service connection have not been met and the claim is denied.







ORDER

Service connection for hepatitis C is denied.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


